Per Curiam.
An order was entered in court dismissing the appeal in the above-entitled cause on the 25th day of May, 1900, but the reasons for granting the order dismissing said appeal were not at the time filed in writing. It is now considered, upon the suggestion of J. W. Robinson, Esq., of counsel for the appellant in said cause, that the reasons for said decision in writing be filed herein.
The motion to dismiss the appeal was based upon the objections that the bond on appeal was executed by the United States Fidelity & Guaranty Company, as surety, by an agent of the company, and that at the time said bond was executed the agent had no license from the state insurance commissioner to execute any bond, and that the United States Fidelity & Guaranty Company had not, at the date of its execution of said bond, a certificate of authority from the state insurance commissioner authorizing said company to do business in this state. The *686superior court found the facts as stated in the objections, but approved the bond. The objections are renewed here. It is considered by the court that the said surety, the United States Fidelity & Guaranty Company, had not complied with the law Requiring it to procure such certificate of authority from the insurance commissioner at the time it executed the bond, and, because of such failure to comply with the law, said company is not a qualified surety on the appeal bond, and the appeal should be, and is, therefore, dismissed.